 


109 HR 4526 IH: Government Waste Reduction Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4526 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Barrett of South Carolina (for himself, Mr. Franks of Arizona, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to extend the discretionary spending limits through fiscal year 2011, to extend paygo for direct spending, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Government Waste Reduction Act of 2005. 
2.Extension of discretionary spending limits 
(a)Adjustments to discretionary spending limitsIn the matter that precedes subparagraph (A) of section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985, strike through 2002. 
(b)Discretionary spending limitSection 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended as follows: 
(1)Strike paragraphs (1) through (16) and insert the following new paragraphs: 
 
(1)with respect to fiscal year 2007, for the discretionary category: $826,790,000,000 in total new budget authority; 
(2)with respect to fiscal year 2008, for the discretionary category: an amount of new budget authority equal to the amount of total new budget authority specified in paragraph (1) adjusted to reflect the change in Consumer Price Index over the previous 12 months prior to October 1, 2006; 
(3)with respect to fiscal year 2009, for the discretionary category: an amount of new budget authority equal to the amount of total new budget authority provided under paragraph (2) adjusted to reflect the change in Consumer Price Index over the previous 12 months prior to October 1, 2007; 
(4)with respect to fiscal year 2010, for the discretionary category: an amount of new budget authority equal to the amount of total new budget authority specified in paragraph (3) adjusted to reflect the change in Consumer Price Index over the previous 12 months prior to October 1, 2008; and 
(5)with respect to fiscal year 2011, for the discretionary category: an amount of new budget authority equal to the amount of total new budget authority specified in paragraph (4) adjusted to reflect the change in Consumer Price Index over the previous 12 months prior to October 1, 2009;. 
(c)Adjustments to discretionary spending limits 
(1)Section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking subparagraphs (C) through (H) and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Accrual accountingIf a bill or joint resolution is enacted that charges Federal agencies for the full cost of accrued Federal retirement and health benefits and a bill or joint resolution making appropriations is enacted that provides new budget authority to carry out the legislation charging Federal agencies for such accrued costs, the adjustment shall be equal to the reduction in mandatory budget authority and the outlays flowing therefrom estimated to result from the legislation charging Federal agencies for such accrued costs.. 
(2)Section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking the last sentence. 
(d)Definition of consumer price indexSection 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following new paragraph: 
 
(11) The term Consumer Price Index refers to the Consumer Price Index for All Urban Consumers (all items; United States city average), published by the Bureau of Labor Statistics.. 
3.Extension of pay-as-you-goSection 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as follows: 
 
252.Enforcing pay-as-you-go 
(a)PurposeThe purpose of this section is to assure that any legislation enacted before October 1, 2011, affecting direct spending that increases the deficit will trigger an offsetting sequestration. 
(b)Sequestration 
(1)TimingNot later than 15 calendar days after the date Congress adjourns to end a session and on the same day as a sequestration (if any) under section 251, there shall be a sequestration to offset the amount of any net deficit increase caused by all direct spending legislation enacted before October 1, 2011, as calculated under paragraph (2). 
(2)Calculation of deficit increaseOMB shall calculate the amount of deficit increase or decrease by adding— 
(A)all OMB estimates for the budget year of direct spending legislation transmitted under subsection (d); 
(B)the estimated amount of savings in direct spending programs applicable to budget year resulting from the prior year’s sequestration under this section or, if any, as published in OMB’s final sequestration report for that prior year; and 
(C)any net deficit increase or decrease in the current year resulting from all OMB estimates for the current year of direct spending legislation transmitted under subsection (d) of this section that were not reflected in the final OMB sequestration report for the current year. 
(D)for fiscal year 2006, before making the calculations required in subparagraphs (A) through (C), OMB shall assume an automatic deficit increase of $44,559,000,000. 
(c)Eliminating a deficit increase 
(1)The amount required to be sequestered in a fiscal year under subsection (b) shall be obtained from non-exempt direct spending accounts from actions taken in the following order: 
(A)FirstAll reductions in automatic spending increases specified in section 256(a) shall be made. 
(B)SecondIf additional reductions in direct spending accounts are required to be made, the maximum reductions permissible under sections 256(b) (guaranteed and direct student loans) and 256(c) (foster care and adoption assistance) shall be made. 
(C)Third 
(i)If additional reductions in direct spending accounts are required to be made, each remaining non-exempt direct spending account shall be reduced by the uniform percentage necessary to make the reductions in direct spending required by paragraph (1). 
(ii)For purposes of determining reductions under clause (i), outlay reductions (as a result of sequestration of Commodity Credit Corporation commodity price support contracts in the fiscal year of a sequestration) that would occur in the following fiscal year shall be credited as outlay reductions in the fiscal year of the sequestration. 
(2)For purposes of this subsection, accounts shall be assumed to be at the level in the baseline for fiscal year 2007 and for fiscal years 2008 through 2011 at the baseline after adjusting for any sequester in fiscal year 2006. 
(d)Estimates 
(1)CBO estimatesAs soon as practicable after Congress completes action on any direct spending, CBO shall provide an estimate to OMB of that legislation. 
(2)OMB estimatesNot later than 7 calendar days (excluding Saturdays, Sundays, and legal holidays) after the date of enactment of any direct spending, OMB shall transmit a report to the House of Representatives and to the Senate containing— 
(A)the CBO estimate of that legislation; 
(B)an OMB estimate of that legislation using current economic and technical assumptions; and 
(C)an explanation of any difference between the 2 estimates. 
(3)Significant differencesIf during the preparation of the report under paragraph (2) OMB determines that there is a significant difference between the OMB and CBO estimates, OMB shall consult with the Committees on the Budget of the House of Representatives and the Senate regarding that difference and that consultation, to the extent practicable, shall include written communication to such committees that affords such committees the opportunity to comment before the issuance of that report. 
(4)Scope of estimatesThe estimates under this section shall include the amount of change in outlays for the current year (if applicable), the budget year, and each outyear excluding any amounts resulting from— 
(A)full funding of, and continuation of, the deposit insurance guarantee commitment in effect under current estimates; and 
(B)emergency provisions as designated under subsection (e). 
(5)Scorekeeping guidelinesOMB and CBO, after consultation with each other and the Committees on the Budget of the House of Representatives and the Senate, shall— 
(A)determine common scorekeeping guidelines; and 
(B)in conformance with such guidelines, prepare estimates under this section. 
(e)Emergency legislationIf a provision of direct spending legislation is enacted that the President designates as an emergency requirement and that the Congress so designates in statute, the amounts of new budget authority, outlays, and receipts in all fiscal years resulting from that provision shall be designated as an emergency requirement in the reports required under subsection (d) of this section.. 
4.Conforming amendments 
(a)Expiration 
(1)Section 254(c)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2011. 
(2)Section 254(f)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2011. 
(b)ExpirationSection 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2011. 
5.Emergency spending legislation and the baseline 
(a)In generalSection 257(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by inserting , except for emergency appropriations covered by section 251(b)(2)(A) and emergency legislation covered by section 252(e) before the period. 
(b)Direct spending and receiptsSection 257(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding at the end the following new subparagraph: 
 
(E)Emergency legislation covered by section 252(e) shall not be extended in the baseline.. 
(c)Discretionary appropriationsSection 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding at the end the following new paragraph: 
 
(7)Emergency appropriations covered by section 251(b)(2)(A) shall not be extended in the baseline.. 
6.Omb emergency criteria 
(a)Definition of emergencySection 3 of the Congressional Budget and Impoundment Control Act of 1974 (as amended by section 2(d) is further amended by adding at the end the following new paragraph: 
 
(12) 
(A)The term emergency means a situation that— 
(i)requires new budget authority and outlays (or new budget authority and the outlays flowing therefrom) for the prevention or mitigation of, or response to, loss of life or property, or a threat to national security; and 
(ii)is unanticipated. 
(B)As used in subparagraph (A), the term unanticipated means that the underlying situation is— 
(i)sudden, which means quickly coming into being or not building up over time; 
(ii)urgent, which means a pressing and compelling need requiring immediate action; 
(iii)unforeseen, which means not predicted or anticipated as an emerging need; and 
(iv)temporary, which means not of a permanent duration.. 
(b)Conforming amendmentSection 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding at the end the following new paragraph: 
 
(20)The term emergency has the meaning given to such term in section 3 of the Congressional Budget and Impoundment Control Act of 1974.. 
7.Rule respecting designation of legislative provision as an emergency 
(a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section: 
 
316.Rule respecting designation of legislative provision as an emergency 
(a)GuidanceIn making a designation of a provision of legislation as an emergency requirement under section 251(b)(2)(A) or 252(e) of the Balanced Budget and Emergency Deficit Control Act of 1985, the committee report and any statement of managers accompanying that legislation shall analyze whether a proposed emergency requirement meets the definition of an emergency set out in section 3 of the Congressional Budget and Impoundment Control Act of 1974. 
(b)In generalIt shall not be in order in the Senate or the House of Representatives to consider any bill, joint resolution, or conference report that contains an emergency designation under section 251(b)(2)(A) or 252(e) of the Balanced Budget and Emergency Deficit Control Act of 1985 unless the proposed emergency requirement meets the definition of an emergency set out in section 3 of the Congressional Budget and Impoundment Control Act of 1974. 
(c)Waiver and appeal in the senateThis section may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under this section. 
(d)Enforcement in the House of RepresentativesIt shall not be in order in the House of Representatives to consider a rule or order that waives the application of subsection (b). 
(e)Disposition of points of order in the houseAs disposition of a point of order under subsection (b) or subsection (d), the Chair shall put the question of consideration with respect to the proposition that is the subject of the point of order. A question of consideration under this section shall be debatable for 10 minutes by the Member initiating the point of order and for 10 minutes by an opponent of the point of order, but shall otherwise be decided without intervening motion except one that the House adjourn or that the Committee of the Whole rise, as the case may be. 
(f)Effect on amendment in order as original text in the houseThe disposition of the question of consideration under this section with respect to a bill or joint resolution shall be considered also to determine the question of consideration under this subsection with respect to an amendment made in order as original text.. 
(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item: 
 
 
Sec. 316. Rule respecting designation of legislative provision as an emergency. 
 
